Citation Nr: 0915271	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-37 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   

The reopened claim for service connection for residuals of a 
left knee disorder being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  By a decision dated in December 2003, the RO determined 
that new and material evidence had not been submitted to 
reopen the Veteran's claim of entitlement to service 
connection for a left knee disorder.

3.  Since December 2003, medical evidence has been received, 
some of which is new and material, in that it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision which found no new and 
material evidence to reopen the Veteran's claim of 
entitlement to service connection for a left knee disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2006)..

2.  New and material evidence to reopen the claim for service 
connection for a left knee disorder has been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this have been 
accomplished.


New and Material Evidence

In an unappealed rating determination from December 2003, the 
RO determined that new and material evidence had not been 
submitted to warrant reopening a claim of entitlement to 
service connection for the Veteran's claimed knee disorder, 
as the evidence failed to demonstrate that a pre-existing 
knee disorder was aggravated by a fall in service.  Inasmuch 
as the Veteran did not perfect a timely appeal, the RO's 
decision is final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the Veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

The current appeal derives from a claim submitted in December 
2006.  VA law for claims received after August 29, 2001, 
provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes that the claim has been advanced 
on multiple occasions over the years.  The service treatment 
records show that the Veteran fell down some stairs in 
service and was separated from service on account of his knee 
disorder.  Physical Board Medical Evaluation dated July 28, 
1971 noted that at age 13, the Veteran underwent an 
arthrotomy on his left knee for correction of 
osteochondromatosis.  It was indicated that he fell in April 
1971 and reinjured the knee.  The examiner noted that the 
recent episode revealed no indication of further injury or 
change in the status of this individual's  knee.  A May 1971 
Medical Board Proceedings document indicated that the Veteran 
had internal derangement of the left knee that existed prior 
to service but was not aggravated by active duty.    

The initial claim for a left knee disability was denied in a 
rating determination from December 1976.  The decision was 
final.  The Veteran unsuccessfully petitioned to reopen the 
VA claim for service connection benefits on multiple 
occasions thereafter.  Notably, in October 1992, the Board 
obtained a medical opinion, which concluded that findings 
during service were attributable to the disorder and pre-
service treatment; furthermore, there was no reasonable 
possibility that clinical findings during service could be 
attributed to his in service fall.  The Board determined that 
no new and material evidence had been submitted in support of 
the claim in December 1992.  The Veteran petitioned to reopen 
on several other occasions thereafter, all of which were 
unsuccessful.  The most recent denial prior to the current 
petition was by a rating action of December 2003, which 
likewise concluded that the Veteran had failed to submit 
evidence demonstrating that his pre-existing left knee 
disorder had been aggravated beyond normal progression by any 
incident in service. 

The evidence submitted since the December 2003 final rating 
decision includes a June 2005 VA outpatient treatment record 
in which a VA orthopedic surgeon concluded that the Veteran's 
knee disorder is directly related to his fall in service and 
the fact that he was medically discharged.  Under the 
circumstances, the Board believes that this comment is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In other words, the letter 
constitutes new and material evidence, and the Veteran's 
claim has therefore been reopened.

The Board also notes that the foregoing comment did not 
address the July 1971 medical examination or the October 1992 
VA medical opinion.  It bears emphasis, however, that the 
Court has also stated that in determining whether evidence is 
new and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  If the claim is reopened, 
then, the ultimate credibility or weight to be accorded such 
evidence must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  With the Veteran's claim 
having been reopened, a full de novo review and weighing of 
all of the evidence by the RO is in order as more 
particularly set forth in the remand portion of this 
decision.



ORDER

The  Veteran's claim of entitlement to service connection for 
a left knee disorder is reopened and to this extent, the 
appeal is granted. 


REMAND

The Board finds that further RO action on the claim for 
service connection for a left knee disability is warranted.  
Once a claim has been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  The 
VA's duty to assist the Veteran includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivy v. Derwinski, 2 Vet. App. 320 
(1992), Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The AMC/RO should obtain and associate with the claims file 
all outstanding VA records as well as any other pertinent 
records.  Outpatient treatment records relating to treatment 
for the Veteran's knee to August 2006 are already of record, 
but at his hearing before the undersigned, the Veteran 
indicated that more current records are available.  

The Veteran reported in a statement dated in August 2003 that 
he is in receipt of Social Security disability benefits.  
Efforts to obtain any records pertaining to that claim have 
not been accomplished, and neither the documentation nor the 
medical evidence used to arrive at a determination is of 
record.  VA's duty to assist specifically includes requesting 
information from other Federal departments or agencies.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board 
notes that it has been resolved in various cases, 
essentially, that although SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the veteran 
in gathering such records.  See Collier v. Derwinski, 1 Vet. 
App. 413 (1991); Murincsak, supra; Masors v. Derwinski, 2 
Vet. App. 181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 
(1992).

In addition, the Veteran should be afforded a special 
orthopedic examination to reconcile the conflicting medical 
evidence of record.  The appellant is hereby notified that it 
is his responsibility to report for any examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration 
should be contacted and requested to 
furnish copies of decision awarding 
benefits as well as all medical records 
pertinent to the Veteran's award of 
disability benefits.  If medical 
evidence utilized in processing such 
claim is not available, the fact should 
be entered in the claims folder.

2.  The RO should obtain the Veteran's 
treatment records from the VA medical 
center in Orlando for the period from 
August 2006 to the present and 
associate those records with his claims 
folder.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain records 
identified by the Veteran, a notation 
to that effect should be inserted in 
the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The Veteran should be afforded a 
special orthopedic examination by a VA 
physician to ascertain the current status 
of his left knee disorder and to offer an 
opinion, without resort to speculation, 
as to whether it is as likely as not that 
any then existing left knee disorder is 
etiologically related to or was 
aggravated by any incident in the 
Veteran's service.  The term 
"aggravated" means caused a chronic 
worsening or permanent increase in 
severity.  

The examiner's attention is invited to an 
orthopedic opinion dated July 28, 1971, a 
medical opinion dated in October 1992 as 
well as VA clinic report dated in June 
2005 and is requested to reconcile the 
opinions to the extent possible in 
accordance with sound medical principals 
and the clinical evidence of record.  

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed and document that such review 
was completed.  The examiner is 
requested to review the claims folder, 
including the service medical records 
and record that such review was 
conducted.  Any special tests deemed 
warranted by the examiner should be 
administered.  The complete rationale 
for all opinions expressed must be 
provided.  All reports should be typed.

3.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim on a de novo basis 
in light of all pertinent evidence and 
legal authority.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


